Citation Nr: 1614753	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-31 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 2011, for the assignment of a 40 disability percent evaluation for lumbosacral strain. 

2.  Entitlement to a disability evaluation in excess of 30 percent for sinusitis. 

3.  Entitlement to an effective date earlier than March 7, 2011, for the assignment of a 20 percent disability evaluation for epicondylitis, left elbow, chronic with degenerative changes.

4.  Entitlement to an effective date earlier than March 7, 2011, for the assignment of a 30 percent evaluation for sinusitis. 

5.  Entitlement to evaluation in excess of 30 percent for traumatic arthritis, right shoulder, with recurrent dislocation, from July 28, 2008; and in excess of 40 percent from January 1, 2010.

6.  Entitlement to service connection for the cause of the Veteran's death. 

7.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318. 

8.  Entitlement to an initial disability evaluation in excess of 70 percent for a mood disorder with major depressive like episodes (claimed as depression). 

9.  Entitlement to an effective date earlier than March 7, 2011, for the grant of service connection and the assignment of a 70 percent disability evaluation for mood disorder with major depressive-like episodes. 

10.  Entitlement to special monthly compensation based on aid and attendance/housebound status. 

11.  Entitlement to an earlier effective date earlier than July 28, 2009, for the grant of entitlement to individual unemployability based upon service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Brian Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to May 1995.  He died in August 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  

The issue of entitlement to an earlier effective date earlier than July 28, 2009, for the grant of entitlement of a TDIU is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in August 2012; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending appeal to completion.

2.  In a November 2015 written argument, the appellant's attorney indicated that the appellant was withdrawing the issues of entitlement to an earlier effective date for the lumbosacral spine evaluation; the evaluation for sinusitis; an earlier effective date for the epicondylitis rating; an earlier effective date for the sinusitis rating; and the evaluation for the traumatic arthritis, right shoulder.

3.  The Veteran's death certificate shows that he died in August 2012.  The death certificate listed the immediate cause of death as pulmonary congestion, edema, and atelectasis; due to or as a consequence of respiratory depression; due to or as a consequence of recent drug intake.  Other significant conditions listed were osteoarthritic changes of the spine, obesity, large fatty liver, and large hypertrophic heart.  

4.  At the time of the Veteran's death, service connection was in effect for a mood disorder with major depressive episodes (claimed as depression) associated with degenerative disc disease of the lumbar spine, rated as 70 percent disabling; traumatic arthritis of the right shoulder with recurrent dislocation, rated as 40 percent disabling; degenerative disc disease of the lumbar spine, rated as 40 percent disabling; sinusitis, rated as 30 percent disabling; traumatic arthritis of the right ankle, rated as 20 percent disabling; traumatic arthritis of the left ankle, rated as 20 percent disabling; and epicondylitis of the elbow, rated as 20 percent disabling.  The combined factor rating was 100 percent schedular since March 7, 2011.  

5.  The Veteran's cause of death is etiologically related to medications prescribed for his service-connected disabilities. 

6.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot.

7.  The Veteran's mood disorder did not result in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; nor did it result in total social and industrial impairment at any time. 

8.  The Veteran's claim for service connection for depression was received by VA on March 7, 2011. 

9.  Service connection is in effect for mood disorder, evaluated as 70 percent disabling, effective from March 7, 2011.  

10.  The Veteran does not have a single service-connected disability rated at 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent.

11.  The Veteran is shown as likely as not to be permanently housebound by reason of service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

2.  The criteria for withdrawal of an appeal by the appellant of the issues of entitlement to an effective date earlier than March 7, 2011, for the assignment of a 40 disability percent evaluation for lumbosacral strain; a disability evaluation in excess of 30 percent for sinusitis; an effective date earlier than March 7, 2011, for the assignment of a 20 percent disability evaluation for epicondylitis, left elbow, chronic with degenerative changes; entitlement to evaluation in excess of 30 percent for traumatic arthritis, right shoulder, with recurrent dislocation, from July 28, 2008; and in excess of 40 percent from January 1, 2010; and entitlement to an effective date earlier than March 7, 2011, for the assignment of a 30 percent evaluation for sinusitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).

4.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2014).

5.  The criteria for an evaluation in excess of 70 percent for a mood disorder at any time have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2015).

6.  The criteria for an effective date prior to March 7, 2011, for the award of service connection for a mood disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

7.  The criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).

8.  The criteria for entitlement to special monthly compensation based on housebound status are met. 38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the appellant, through her attorney, in a November 2015 written argument, withdrew the issues of entitlement to an effective date earlier than March 7, 2011, for the assignment of a 40 disability percent evaluation for lumbosacral strain; a disability evaluation in excess of 30 percent for sinusitis; an effective date earlier than March 7, 2011, for the assignment of a 20 percent disability evaluation for epicondylitis, left elbow, chronic with degenerative changes; entitlement to evaluation in excess of 30 percent for traumatic arthritis, right shoulder, with recurrent dislocation, from July 28, 2008; and in excess of 40 percent from January 1, 2010; and entitlement to an effective date earlier than March 7, 2011, for the assignment of a 30 percent evaluation for sinusitis; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

As it relates appellant's claim for service connection for the cause of the Veteran's death, as the full benefit sought is being granted no further duty to assist is necessary.  Likewise, as the full benefits sought are being granted as it relates to special monthly compensation for aid and attendance of a another and housebound status, no further duty to assist is required.  

As it relates to the claim for earlier effective date for the grant of service connection for a mood disorder, because this appeal arises in part from the Veteran's disagreement with initial effective date assigned for the award of service connection, no additional notice is required regarding this downstream element of the service connection claim for a mood disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).

As to a higher initial evaluation for a mood disorder, because the appeal also arises from disagreement with the initial rating following the grant of service connection no additional notice is required.  

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA and private treatment records, VA examination reports, private reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant as it relates to the above claims. 

As it relates to the necessity for an examination with regard to a mood disorder, the Veteran was afforded a VA examination in May 2011.  The results from this examination are sufficient in order to properly address the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

Cause of Death

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2015).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2015).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran's death certificate shows that he died in August 2012.  His death certificate listed the immediate cause of death as pulmonary congestion, edema, and atelectasis; due to or as a consequence of respiratory depression; due to or as a consequence of recent drug intake.  Other significant conditions listed were osteoarthritic changes of the spine, obesity, large fatty liver, and large hypertrophic heart.  

An autopsy report prepared in conjunction with the Veteran's death indicated that the Veteran's death was ruled accidental.  The cause of death was due to pulmonary congestion, edema, and atelectasis due to respiratory depression due to recent drug intake.  Other findings included osteoarthritic changes of the spine, obesity, large fatty liver, and large hypertrophic heart.  

At the time of the Veteran's death, service connection was in effect for a mood disorder with major depressive episodes (claimed as depression) associated with degenerative disc disease of the lumbar spine, rated as 70 percent disabling; traumatic arthritis of the right shoulder with recurrent dislocation, rated as 40 percent disabling; degenerative disc disease of the lumbar spine, rated as 40 percent disabling; sinusitis, rated as 30 percent disabling; traumatic arthritis of the right ankle, rated as 20 percent disabling; traumatic arthritis of the left ankle, rated as 20 percent disabling; and epicondylitis of the elbow, rated as 20 percent disabling.  The combined factor rating was 100 percent schedular since March 7, 2011.  

The appellant maintains that the Veteran's death was caused by a combination of prescription drugs taken for his service-connected disabilities.  

In support of her claim the appellant a submitted a January 2014 medical opinion from L. H., M.D., indicating that she had reviewed the Veteran's claims folder and other documentation and that after reviewing all of the documents, it was her opinion that the Veteran was a disabled Veteran who more likely than not accidentally ingested a combination of medications which were all prescribed for service-connected conditions and this accidental ingestion led to his death.

She stated that based on her review of the relevant records as well as her training and experience, all of the opinions she had provided met the standards of being at least as likely as not in favor of the Veteran.  In fact, it was her opinion that the opinions in this matter were actually much higher than that standard, as these were her opinions with a high degree of certainty.  She noted that in arriving at this opinion, she had reviewed all of the pertinent records and C & P reports as previously specified.  She indicated that the Veteran's claims file was present during her review.  She stated that considering all of the information she had reviewed, she was of the opinion that the material was more than adequate for her to reach the opinions she had provided, and that she knew of no other information that would alter the opinions she had provided in this report. 

In a March 2014 addendum report, Dr. H. indicated that she had now reviewed the autopsy report, including the toxicology screen, and felt the Veteran's death was from a likely accidental overdose/interactions of medications that he was taking for his service-connected conditions.  She noted that the described pulmonary congestion was supportive of the supposed respiratory failure which resulted in his demise.  She observed that his toxicology report showed benzodiazepines as well as opiates in his system-the combination of which would have likely caused the respiratory depression.  She noted that there was even a very minimally digested white tablet found in his digestive system.  She stated that her original opinion remained unchanged.  

In conjunction with the claim, an opinion was obtained from a VA examiner in September 2014.  The examiner, following a review of the record, indicated that the claimed condition was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected conditions.  She noted that the death certificate and autopsy report had been reviewed as well as the opinion from Dr. H.  She observed that the autopsy report was noted to be provisional, with provisional autopsy diagnosis, and that she did not find a final autopsy report with final diagnosis.  She also noted that the death certificate was reported using the provisional autopsy diagnosis and that the pathology report noted non-specific findings.  She further stated that there were no findings on the pathology report to directly state a cause and effect relationship between his service-connected conditions or medications for his service-connected conditions and his death. Therefore, based on the evidence of record, it was less likely than not that his death was due to or the consequence of his service-connected conditions nor medications for his service-connected conditions based on lack of specificity of the pathology report. 

In a June 2015 addendum report, the VA examiner indicated that since the last review of the case, the autopsy report had been deemed as the final report and was signed by the Coroner, not the Medical Doctor.  She noted the medications listed by the Veteran's wife and the medications listed in remote CPRS were reviewed.  She observed that there was a PC nurse note, dated March 8, 2012, for which he was seen for a flare up of his back.  The Nurse's note indicated "Is the patient taking non-VA meds, over the counter agents, herbals/nutritional supplements.  The answer was recorded as "No".  She observed that the Report of Death Investigation signed September 18, 2014, reported the toxicology showed negative for alcohol and was positive for opiates, benzodiazepine, and marijuana.  She indicated that there was no benzodiazepines nor marijuana on his VA list of medications.  She stated that the medications he was on from the VA would be in a steady state and should not cause any respiratory depression unless more than his normal dose was taken.  She also observed that he had two other medications that were not on his medication list, the Benzodiazepine and marijuana.  Therefore, he had drugs in his system that were not prescribed by the VA and were not listed on his non-VA medications.  She noted that one could come up with several scenarios that could be speculated concerning how these two drugs related to his death.  Therefore, based on the review of all the evidence, it would require speculation to state the exact cause of his death.  She indicated that as previously stated, the pathology report noted non-specific findings.  She observed that there were no findings on the pathology report to directly state a cause and effect relationship between his service-connected conditions or medications for his service-connected conditions and his death.  She opined that based upon the toxicology report, with findings of two additional non-VA drugs, it would be less likely than not that the Veteran's death was due to or the consequence of his service-connected conditions or medications for his service-connected conditions. 

In an October 2015 report, M. C., M.D., with specialties in internal medicine, psychiatry, and addiction medicine, indicated that he had reviewed the medical record, service record, and ancillary information regarding the Veteran.  He further noted that he had reviewed the statement provided by the Veteran's wife in September 2015 along with information concerning the exact dosages of the medications being taken by the Veteran at the time of his death. 

He observed that the VA physician who reviewed the Veteran's chart opined that his autopsy results indicated he was on a benzodiazepine, which, according to the examiner, was not on the list of VA medications, and, therefore, she concluded that VA medications were not the cause of the accidental overdose.  He stated that this was incorrect for two very important reasons.  The first reason was that the Veteran was being treated with a benzodiazepine prescribed by VA, and this was documented in the medical record he reviewed on two separate occasions, April 20, 2009, and June 26, 2009.  Secondly, whether the Veteran was on a benzodiazepine or not, the combination of medications he was taking, all prescribed by the VA, could have at any time led to his death from a variety of pathophysiological mechanisms.  He noted that the examiner from the VA was incorrect in opining that the Veteran did not die as a result of medications prescribed from the VA.  He stated that all of the Veteran's medications were prescribed from the VA and the potential drug-drug interactions were so pervasive and severe that it was only a matter of time before they caused serious injury or death.  

Following a comprehensive discussion of the drug interactions, Dr. C. indicated that the combination of pharmacological agents the Veteran was taking at the time of his death combined in a fashion likely causing lethal cardiac arrhythmias, respiratory depression, central nervous system depression, hypotension, and death.  He noted that any one of these adverse responses alone or in combination was likely directly responsible for the results found on autopsy.  He stated that the drug-drug interactions were so numerous, so complex, and so obvious in their potentially lethal adverse interactions that there was no question these pharmacologic strategies, utilized by the VA providers, were the direct cause of the death of the Veteran.  He indicated that there was ample evidence in the peer-reviewed literature of these drug-drug interactions and their potential to cause serious morbidity and mortality.  He reported that the most impressive aspect of the drug-drug interactions associated with the Veteran's death was the multitude of likely major drug-drug interactions.  He noted that the Veteran represented the classic polypharmacy example one sees in patients with chronic pain syndromes, severe mental illness, and standard medical problems.  

Dr. C. stated that the providers who were treating the Veteran did not recognize the complexity of the drug-drug interactions for the disease processes for which the Veteran was being treated.  This was often particularly problematic in the setting of chronic pain syndrome, chronic medical diseases, and severe mental illness.  He stated that many of the pharmacological agents used for chronic pain were central nervous system depressants such as opiates, benzodiazepines, and central nervous system muscle relaxants.  These, in and of themselves, were dangerous drugs to use in combination for fear of respiratory depression and death.  However, the Veteran also had serious mental illness and was on a variety of pharmacological agents for his depressive disorder.  He indicated that these combined in very complex ways with his medications for chronic pain, exponentially potentiating the central nervous system depression, respiratory depression, cardiac arrhythmias, hypotension, cardiovascular collapse, and death.  He also noted that many of the pharmacological agents used for depression affected cardiac conduction, as did medications that were being utilized for the Veteran, both for his chronic pain and medical problems.  He reported that the Veteran could easily have died from any one or a combination of conditions, including sudden cardiac arrhythmia, central nervous system depression, or hypotension leading to respiratory depression and death.  Therefore, there were any number of ways associated with the Veteran's prescribed pharmacological agents that could have led to his death, but there was no question the pharmacological strategies selected by his treating providers for his service-connected conditions caused adverse drug interactions that led to his demise. 

Following a review of all the lay and medical evidence and resolving reasonable doubt in favor of the appellant, service connection is warranted for the cause of the Veteran's death.  

As noted above, the cause of the Veteran's death listed on the death certificate is pulmonary congestion, edema, and atelectasis, due to or as a consequence of respiratory depression; due to or as a consequence of recent drug intake.

The Veteran's death was linked to recent drug intake.  As evidenced above, the Veteran was prescribed numerous medications in conjunction with his service-connected disabilities.  In addition, the appellant has submitted two medical opinions which support the proposition that the Veteran's death was caused by medication prescribed for his service-connected conditions.  The opinions were rendered by the physicians following a complete review of the Veteran's file.  Moreover, the October 2015 opinion specifically noted the VA examiner's opinion when rendering his opinion.  In this case, the Board finds that the opinions are at least in equipoise as to whether the medication prescribed by VA resulted in the Veteran's death.  In such a case, reasonable doubt must be resolved in favor of the claimant.  

As the Veteran's cause of death was attributed to his medications, and as the opinions as to whether the medications prescribed by VA resulted in the Veteran's death are at least in equipoise, reasonable doubt must be resolved in favor of the claimant, and service connection is warranted for the cause of the Veteran's death.   

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997). 

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the Appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990). 

Mood Disorder Evaluation 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The General Formula for Rating Mental Disorders, Diagnostic Code 9435, provides that a 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9435.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." American Psychiatric Association  : DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2014).  GAF scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The appellant maintains that the Veteran has warranted a 100 percent schedular disability evaluation for his service-connected mood disorder since the date of the initial grant of service connection. 

In a statement received on March 7, 2011, the Veteran requested service connection for depression as secondary to his service-connected problems.  

In conjunction with his request for service connection, the Veteran was afforded a VA examination in May 2011.  

At the time of the examination, the Veteran reported having problems with difficulty sleeping, depressed mood, feelings of worthlessness, feelings of uselessness, variable appetite, decreased energy, decreased concentration, withdrawal from others, obsessive worry, decreased interaction and enthusiasm, low motivation, poor concentration, and feeling overwhelmed.  

The Veteran reported experiencing problems with depressed mood most of the day, nearly every day.  The examiner noted diminished interest to pleasure in all activities most of the day, every day.  The Veteran reported having had significant weight gain due to decreased physical activity because of his chronic pain problems.  He further noted having problems falling asleep and staying asleep and stated that he watched the clock all night long and often experienced a lot of pain and problems with his legs kicking.  He had significant psychomotor agitation because he had difficulty getting into a comfortable position because of his multiple areas of pain, including his back, shoulders, and ankles.  He also noted problems with fatigue and worthlessness, along with excessive inappropriate guilt nearly every day because he could not provide for his family in a monetary way.  He further reported problems with decreased concentration and indecisiveness every day.

Mental status examination revealed that the Veteran was an alert and attentive individual, who tracked conversation well.  He was oriented to person, time, and situation.  His psychomotor activity was somewhat agitated, as he appeared to have difficulty getting in a comfortable position when sitting or standing.  His speech functions were appropriate for rate, volume, prosody, and fluency, with no evidence of paraphrasic errors.  His vocabulary and grammar skills were suggestive of intellectual functioning within the average range.  He reported his mood was depressed and irritable.  His memory functions were grossly intact for immediate and remote recall of events and factual information.   There was no evidence of perceptual disorder.  He denied suicidal or homicidal ideation.  He maintained his activities of daily living with some assistance from his wife.  He was appropriately groomed and dressed.  His eye contact was good and he was cooperative.  His judgment was intact and he was found capable of managing his funds.  

The examiner rendered a diagnosis of mood disorder due to general medical condition with major depressive-like episodes.  He assigned a GAF score of 48 and noted that the Veteran had a chronic health problems, chronic pain, occupational problems due to physical disability, economic problems due to inadequate finances and problems related to social environment due to isolation.  The examiner stated that the Veteran s global assessment of functioning score for this diagnosis was 48 as he was currently experiencing serious symptoms of depressed mood with problems with sleep, social isolation, and classic symptoms of depression with feelings of worthlessness and uselessness. 

After a full review of the lay and medical evidence, the Board finds that the weight of the evidence does not demonstrate that the criteria for a rating in excess of 70 percent for a mood disorder were met.  The record does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, or own occupation.  As noted above, the Veteran was found to be cooperative, with his speech having a normal volume and rate.  He was also noted to be alert and oriented and his thought process was clear, logical, and goal directed, with no audio-visual hallucinations or homicidal/suicidal ideations and no flight of ideas being reported.  Moreover, the GAF score of 48 demonstrates serious social and occupational impairment, which is contemplated by a 70 percent disability evaluation.  

As referenced above, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Ultimately, in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444. 

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if his mood disorder caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  In the present case, there was also no indication that the Veteran did not have contact or a good relationship with his wife or daughter prior to his death.  While the Veteran had not worked since 2008, there were numerous other physical conditions which contributed to his being unable to work.  The May 2011 VA examination report noted occupational problems due to physical disability and problems related to social environment due to isolation.

In sum, the criteria for a 100 percent evaluation were not met as the Veteran did not meet or approximate the criteria listed for a 100 percent disability evaluation nor was total occupational and social impairment demonstrated due solely to the service-connected psychiatric disorder. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the schedular rating criteria contemplate the impairments and symptoms associated with the Veteran's mood  disorder.  The symptomatology and impairment caused by the Veteran's mood disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9435, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's mood disorder has manifested difficulty sleeping, social isolation, near-constant depression, and irritability.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria. 

In the absence of exceptional factors associated with this disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), and the holding that a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations", the Board notes that a TDIU was in place for other service-connected disabilities prior to service connection being granted for a mood disorder.  

Entitlement to an Earlier Effective Date than March 7, 2011, for the Grant of Service Connection for a Mood Disorder

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See 38 U.S.C.A. § 5110(g).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

In a letter received at the RO on March 7, 2011, the Veteran requested service connection for depression as secondary to his service-connected problems.  This appellant maintains that the Veteran requested service connection for depression as part of his claim for a TDIU in a January 2010 letter, wherein he indicated that he was taking medication for depression which also affected his ability to secure and retain employment.  The appellant has indicated that under the law at the time the letter was received, the RO had an obligation to consider all issues that were reasonably raised prior to a final decision.  Pond v. West, 12 Vet. App. 341, 347 (1999).  The appellant has stated that in the January 2010 letter, the Veteran was informing the RO of the service-related conditions that made him unemployable and that one of those conditions clearly identified was depression.  The appellant has stated that the RO had the responsibility to develop the Veteran's claim for TDIU "to its optimum".  Norris v. Togo, 12 Vet. App. 413 (2013).  This included the consideration of an effective date based on the January 2010 letter.  She has indicated that the letter of January 14, 2010, should have been considered a claim for depression and the award of the disability evaluation should have had an effective date of January 14, 2010.  

A review of the cited letter from the Veteran, which was received by the VA on February 16, 2010, does not indicate that the Veteran was filing a claim for service connection for depression.  There is no rationale that this letter should have been reasonably construed as a claim for service connection for depression.  The Veteran stated that he takes medication for depression that affects his ability to work.  He did not make any assertions that his depression was related to his military service nor to his service-connected conditions.  There is no basis to infer this letter as a claim for service connection or as an informal claim for service connection for depression.  The record demonstrates that the Veteran filed his initial claim for service connection for this condition on March 7, 2011, when he specifically indicated that he was filing a claim for depression as secondary to his service-connected disabilities.  

Thus, the earliest date for which VA benefits can be granted for this condition is March 7, 2011, the date his claim for depression was received.  

The law is clear that the effective date for service connection is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, the appropriate effective date for the grant of service connection is the date the claim was received.  38 U.S.C.A. § 5107 .

SMC Based Upon the Need for Aid and Attendance

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a). 

The various statements from the Veteran and his spouse (appellant) taken together indicate the belief that he was entitled to special monthly compensation based on his need for regular aid and attendance.  

In an April 2011 statement, the Veteran's spouse indicated that the Veteran could do very little by himself.  She noted that on a typical day, she would bring him his medication, morphine, anti-inflammatories, and muscle relaxers, while he was still in bed because the morning stiffness and pain were at their worst when he woke up.  She stated that he would lie in bed for the next hour, waiting for the medications to take effect, while in the meantime, she would make his lunch, a sandwich or a meal that could be heated in the microwave.  She stated that before she left the house to go to work she would help the Veteran out of bed and help him to the bathroom.  She would brush his hair and teeth, because if he tried to do these things himself his right shoulder and left elbow put him in pain.  She would then help him to his recliner where she would bring him a cup of coffee with a lid so he would not spill it on himself due to the physical limitations and pain he had when he used his right shoulder or left elbow, as well as the effects of the morphine.  She indicated that when she left for work, his daughter took over the household chores, laundry, dishes, and meal preparation because the Veteran could no longer do these things without great pain.  She noted that since use of his left and right arms caused him pain, they had a bidet installed so he did not need assistance wiping his backside.  She indicated that his type of help embarrassed him and he did not want his daughter or her to do this for him.  

She stated that her daughter ran the house and helped the Veteran while she was at work.  She prepared dinner ahead for them before she went to work herself.  The Veteran's spouse indicated that when she got home she served the Veteran his dinner.  She noted that if they were having meat, she cut his for him because he could not do it himself without pain.  

She stated that after dinner she would shower the Veteran.  He could not reach above his chest to wash his own hair because of his right shoulder and left elbow injuries or bend over to wash his feet due to his back injury.  She washed his hair and scrubbed his upper and lower body and dried him off and helped him dress and comb his hair.  She indicated that because this was such a process, she usually only showered him every other day.  She noted that the Veteran's back caused him to spend most of his time either in bed on his stomach or in his recliner.  He had to carefully think through his movements before he made them to ascertain whether that movement would cause pain or agitate his back, right shoulder, left elbow, or ankles.

At the time of a May 2011 VA examination, the Veteran was noted to not be restricted to a ward or immediate clinical area.  He required an aide to report for this examination and was accompanied by his wife.  The Veteran arrived by car and was noted to not be bedridden.  He did not use an orthopedic or prosthesis appliance.  He was noted to be able to protect himself from the hazards/dangers of his daily environment.  The Veteran was able to feed himself but needed his wife to prepare his meals.  He needed help dressing himself and with washing.  His wife performed his grooming but he was able to toilet independently. 

Following examination, the examiner indicated that the Veteran was at least as likely as not able to do a majority of his daily tasks on his own and that it was less likely than not that he needed the assistance of another in protecting himself from the ordinary hazards of his daily environment.  

In a September 2015 letter, the Veteran's spouse indicated that after 2009, the Veteran was essentially housebound.  She noted that his physical condition was such that it was a struggle for him to move around their house.  She stated that she would help him get up in the morning and help him to one of the two recliners they had in the house.  He would stay in those recliners all day long.  If he needed to go out for medical treatment, she would accompany him.  She stated that the only other person who helped him leave the house was his daughter.  She indicated that in the last year of his life, he was never outside of the house without one of them with him.  

Service connection was in effect for the following disabilities at the time of the Veteran's death: a mood disorder with major depressive episodes, rated as 70 percent disabling; traumatic arthritis of the right shoulder with recurrent dislocation, rated as 40 percent disabling; degenerative disc disease of the lumbar spine, rated as 40 percent disabling; sinusitis, rated as 30 percent disabling; traumatic arthritis of the right ankle, rated as 20 percent disabling; traumatic arthritis of the left ankle, rated as 20 percent disabling; and epicondylitis of the elbow, rated as 20 percent disabling.  The combined factor rating was 100 percent schedular since March 7, 2011.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran required the regular aid and attendance of another person for dressing or undressing himself, grooming, eating, and performing chores as the result of his service-connected disabilities alone.  Moreover, while the VA examiner indicated that the Veteran was at least as likely as not able to do a majority of his daily activities on his own; the inverse is that it also is as likely as not that he could not do a majority of his daily activities on his own.  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, at 224.  The performance of the necessary aid and attendance service by a relative or other member of the household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c). 

Thus, on this record, and resolving reasonable doubt in favor of the appellant, the Board finds that the claim for special monthly compensation based on the need for regular aid and attendance is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Special Monthly Compensation Based on Housebound

Special monthly compensation is payable at the (s) rate if a Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) .

At the time of a May 2011 VA examination, the Veteran was noted to not be restricted to a ward or immediate clinical area.  He required an aide to report for this examination and was accompanied by his wife.  The Veteran arrived by car and was noted to not be bedridden.  The examiner also concluded that with subjective symptoms of pain, the Veteran is restricted to home or immediate vicinity.  

The lay evidence includes the September 2015 letter from the Veteran's spouse which indicated that after 2009, the Veteran was essentially housebound.  She noted that his physical condition was such that it was a struggle for him to move around their house.  She stated that she would help him get up in the morning and help him to one of the two recliners they had in the house.  He would stay in those recliners all day long.  She noted that he was accompanied if he had to go out for medical treatment.   


Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is permanently housebound due to his service-connected disabilities.  Thus, entitlement to SMC  at the housebound rate is established.  Given the determination that the Veteran is housebound in fact, the Board does not find it necessary to discuss whether the criteria for statutory entitlement to housebound benefits are met under 38 C.F.R. § 3.350(i)(1)


ORDER

The appeal regarding the claims of entitlement to an effective date earlier than March 7, 2011, for the assignment of a 40 disability percent evaluation for lumbosacral strain; a disability evaluation in excess of 30 percent for sinusitis; an effective date earlier than March 7, 2011, for the assignment of a 20 percent disability evaluation for epicondylitis, left elbow, chronic with degenerative changes; entitlement to evaluation in excess of 30 percent for traumatic arthritis, right shoulder, with recurrent dislocation, from July 28, 2008; and in excess of 40 percent from January 1, 2010; and entitlement to an effective date earlier than March 7, 2011, for the assignment of a 30 percent evaluation for sinusitis, is dismissed.

Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is granted.

The claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 is dismissed.

(ORDER CONTINUED ON NEXT PAGE)


An initial disability evaluation in excess of 70 percent for a mood disorder at any time, is denied.

An effective date earlier than March 7, 2011, for the grant of service connection and the assignment of a 70 percent disability evaluation for a mood disorder is denied.  

Entitlement to special monthly compensation based on the need for aid and attendance is granted, subject to the regulations governing payment of monetary awards.

Entitlement to SMC at the housebound rate is granted, subject to the laws and regulations governing the award of disability benefits. 


REMAND

A Veteran may be awarded a total rating based on individual unemployability (TDIU).  The term "unemployability" has been defined as the same as an inability to secure and follow substantially gainful employment VAOPGCPREC 75-91 (December 27, 1991). 

A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409   (1995).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Here, the Board notes that TDIU has been granted effective July 28, 2009.  However, as noted above, the issue of entitlement to TDIU prior to July 28, 2009, has been raised by the record.  Moreover, the record shows that the Veteran had been unemployed since November 2008.  The Veteran's attorney has argued that his service-connected disabilities prior to this time resulted in his being unemployable since November 2008.

A review of the record shows, however, that the Veteran did not meet the schedular criteria for TDIU until July 28, 2009.  However, extraschedular TDIU may be granted when the schedular criteria under 38 C.F.R. § 4.16(a) are not met, but the Veteran still contends that he is unemployable because of his service-connected disability. 

The Board does not have the authority to consider TDIU under 38 C.F.R. § 4.16(b) in the first instance.  For the period prior to July 28, 2009, the combined schedular disability rating eligibility criteria for TDIU under 38 C.F.R. § 4.16(a) were not met.  For the time period prior to July 28, 2009, the Veteran was in receipt of a 60 percent combined disability rating for the following disabilities: traumatic arthritis of the right shoulder with recurrent dislocation, rated as 20 percent disabling, degenerative disc disease of the lumbar spine, rated as 10 percent disabling; traumatic arthritis of the right ankle rated as 20 percent disabling; traumatic arthritis of the left ankle, rated as 20 percent disabling; sinusitis rated as noncompensable; and epicondylitis of the left elbow, rated as noncompensable.  

Given the Veteran's limitations due to the service-connected disabilities, the Board finds that the service-connected disabilities prior to July 28, 2009 were of sufficient severity to raise a question as to whether he was precluded from obtaining or maintaining substantially gainful employment, and referral to the Director, Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period from November 2008 to July 28, 2009.  

2.  If any aspect of the appeal remains denied, provide the appellant and her attorney with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


